Citation Nr: 0523296	
Decision Date: 08/24/05    Archive Date: 09/09/05

DOCKET NO.  02-03 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of pleurisy. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to 
November 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, wherein the RO denied service connection for 
residuals of pleurisy.

In September 2002, the veteran testified before the 
undersigned Veterans Law Judge at the RO in Waco, Texas 
regarding the claim on appeal.  A copy of the hearing 
transcript has been associated with the claims file.

In October 2003, the Board remanded the veteran's claim to 
the RO for additional development.  The requested development 
has been completed and the case is ready for final appellate 
review. 

By a March 2005 rating decision, the RO granted service 
connection for hypertensive heart disease to include coronary 
artery disease and assigned an initial 30 percent evaluation.  
In view of the foregoing, this issue has been resolved and is 
not on appeal before the Board.  See generally Grantham v. 
Brown, 114 F.3d.1156 (Fed. Cir. 1997).  Thus, the only issue 
remaining for appellate review is the one listed on the front 
page of this decision:  entitlement to service connection for 
residuals of pleurisy.


FINDING OF FACT

The appellant has scarring of the left lower lung that is as 
likely as not attributable to an in-service incident of 
pleurisy. 




CONCLUSION OF LAW

The veteran has scarring of the left lower lung that is the 
result of disease incurred in active military service.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2004).  

The veteran contends, both in written statements and during a 
September 2002 hearing before the undersigned Veterans Law 
Judge, that he was hospitalized for pleurisy during service 
in 1956 and that he has continued to experience symptoms 
since that time.   

Service medical records reflect that in April 1956, the 
veteran was hospitalized for six days for treatment of acute 
pleurisy.  A September 1957 discharge examination report 
reflects that the veteran's lungs and chest were found to 
have been "normal."  

Post-service private and VA examination and clinical reports, 
dated from January 1986 to July 2004, include a January 1986 
hospital admission diagnosis of acute onset left-sided 
pleurisy chest pain; a January 1986 discharge diagnoses of 
probable polyarteritis nodosa and possible pericarditis with 
chronic obstructive pulmonary disease; a July 1995 assessment 
of atypical chest pain with both polarity and ischemic 
features; an August 1995 final discharge diagnosis of high 
grade right coronary artery obstruction status post J&J stent 
placement; January 1996 discharge diagnoses of chest pain--
probably non-cardiac etiology, and coronary artery disease; 
an October 1998 assessment of history of pulmonary embolus 
1985; and a June 2000 finding of coronary artery disease and 
pleurisy chest pain.  

Following an October 2003 Board remand, the veteran was 
examined by VA in July 2004.  A review of the July 2004 VA 
respiratory examination report reflects that the examiner 
noted that he had reviewed the entire claims file, to include 
the service medical records.  A physical evaluation of the 
veteran, to include a pulmonary function test was normal.  X-
rays of the chest revealed scarring in the left lower lung.  
The VA examiner concluded that the veteran had atypical chest 
pains that were likely more related to his cardiac condition 
(i.e. hypertensive vascular disease to include coronary 
artery disease).  However, the VA examiner also maintained 
that there were some characteristics of his pain that were 
indicative of pleurisy along with X-ray evidence of a scar in 
the left lower lung, which he thought might have started 
after the 1956 incident of pleurisy.  The VA examiner noted 
that the veteran had experienced "these pains" prior to his 
1994 heart attack, and that they were unrelated to the 
previous diagnoses of pulmonary embolism and polyarteritis 
nodosa. 

Following consideration of the evidence of record, the Board 
finds that entitlement to service connection for scarring due 
to pleurisy is warranted.  Initially, it is noted than the 
service medical records reflect that the veteran was 
hospitalized for six days for pleurisy.  In July 2004, a VA 
examiner opined, after an entire review of the claims file 
and a physical evaluation of the veteran, that it was likely 
that the appellant's atypical chest pains were related to his 
cardiac condition.  However, the VA examiner also maintained 
that there were some characteristics of the pain that were 
indicative of pleurisy along with X-ray evidence of a scar in 
the left lower lung, which he thought might have started 
after the 1956 incident of pleurisy.  

The July 2004 VA examiner in this case is less than absolute 
in his conclusion.  However, give the nature of cases such as 
this one, in which most causes of the claimed disability are 
idiopathic and the passage of a significant amount of time 
between separation from service and the filing of a claim 
with VA, and the fact that medicine is often inexact, the 
Board must address medical opinions couched in terms such as 
"also possible" and "might have started," rather than 
absolutes.  See Lathan v. Brown, 7 Vet. App. 359, 366 (1995).  
Although the July 2004 VA opinion is not couched in terms of 
absolute certainty, it does not have to be.  In any event, 
the standard of review which must be applied by the Board is 
found in 38 U.S.C.A. § 5107(b).  Under the benefit-of-the-
doubt rule, in order for a claimant to prevail, there need 
not be a preponderance of the evidence in the veteran's 
favor, but only an approximate balance of the positive and 
negative evidence.  In other words, the preponderance of the 
evidence must be against the claim for the benefit to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  
Thus, in consideration of the July 2004 VA opinion and in the 
absence of any evidence to the contrary, the Board will 
resolve reasonable doubt in the veteran's favor, and grant 
service connection for scarring in the left lower lung as a 
result of the 1956 in-service incident of pleurisy.  


ORDER

Service connection for scarring of the left lower lung as a 
residual of pleurisy is granted. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


